DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-18 are currently pending and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-8, 10, 13, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kazala et al (US 2009/0299341).
Regarding Claim 1, Kazala discloses a dressing bolster assembly (830, Fig. 11) for treating a tissue site (¶ [0074]), comprising:
a dressing bolster (832, Fig. 11) having a first side (834, Fig. 11) and a second, inward-facing side (836, Fig. 11);
an interface layer (inner layer 853, Fig. 11) having a first side (855, Fig. 11) and a second, inward-facing side (857, Fig. 11), the first side (855, Fig. 11) of the interface 
an interface seal (sealing apparatus 869, Fig. 11) disposed on at least a portion of the second, inward-facing side (857, Fig. 11) of the interface layer (853, Fig. 11), and configured to be directly coupled to a sealing member (over-drape 862, Fig. 11) having a portion configured to be disposed over the dressing bolster (832, Fig. 11).
Regarding Claim 2, Kazala discloses the dressing bolster (832, Fig. 11) comprises foam (¶ [0041]).
Regarding Claim 3, Kazala discloses the interface seal (869, Fig. 11) is positioned underneath the dressing bolster (832, Fig. 11) and the interface layer (853, Fig. 11; the interface seal 869 is below both of those layers, and is therefore underneath even if it does not overlap with the dressing bolster).
Regarding Claim 4, Kazala discloses at least a portion of the interface layer (853, Fig. 11) is configured to be directly against the tissue site (¶ [0075]; the inner layer protects the skin from irritation from the bolster and therefore is configured to contact the skin instead of the bolster).
Regarding Claim 6, Kazala discloses the interface seal (869, Fig. 11) comprises a sealing material (adhesive 867, Fig. 11), wherein the sealing material comprises hydrocolloids or hydrogels (¶ [0046]).
Regarding Claim 7, Kazala discloses the interface seal (869, Fig. 11) is configured to absorb fluids (¶ [0046]; hydrogels are known in the art to absorb fluid and therefore the interface seal can absorb fluid when made of a hydrogel).
Claim 8, Kazala discloses the interface seal (869, Fig. 11) comprises a linear member (¶ [0046]; adhesive tape is a linear member).
Regarding Claim 10, Kazala discloses the interface seal (869, Fig. 11) is configured to extend beyond a lateral edge of the dressing bolster (832, Fig. 11; the sealing means 869 extends beyond the right and left sides of the bolster, as seen in Fig. 11).
Regarding Claim 13, Kazala discloses the sealing member (862, Fig. 11) is a first sealing member, and wherein the dressing bolster assembly (830, Fig. 11) further comprises a second sealing member (gasket, ¶ [0046]) covering a portion of the second, inward-facing side of the dressing bolster (832, Fig. 11; the gasket/additional sealing member ¶ [0046] would be on the patient’s skin and the drape would be attached to the gasket/additional sealing member) and extending outward from the dressing bolster (832, Fig. 11; the gasket/additional sealing member would be on the patient’s skin and extend outward from the bolster to ensure proper sealing), wherein a portion of the first sealing member (862, Fig. 11) is coupled to the second sealing member (gasket/additional sealing member, ¶ [0046]) by adhesive (¶ [0046]).
Regarding Claim 15, Kazala discloses the interface seal (869, Fig. 11) is coupled directly to the second sealing member (gasket/additional sealing member, ¶ [0046]).
Regarding Claim 16, Kazala discloses a system for treating a tissue site (¶ [0074]), comprising:
the dressing bolster assembly (830, Fig. 11) of Claim 1; and
an adhesive (867, Fig. 11) configured to seal the sealing member (862, Fig. 11) against an epidermis (814, Fig. 11) of a patient. 
Claim 18, Kazala discloses the dressing bolster (832, Fig. 11) has lateral edges formed at an angle between 20 to 50 degrees with respect to the second, inward-facing side of the dressing bolster (¶ [0055, 0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 5, 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazala et al (US 2009/0299341).
Regarding Claim 5, the embodiment of Fig. 11 of Kazala is silent whether the interface layer is selected from the group consisting of woven material, a non-woven material, a polyester knit material, and a fenestrated film.
However, the embodiment of Fig. 10 of Kazala teaches a breathable dry layer (741, Fig. 10) such as a comfort layer under the dressing bolster (732, Fig. 10) to help avoid skin irritation and enhance comfort (¶ [0071]). This breathable dry later is a non-woven material (¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner layer of Kazala to be a non-woven layer, as taught by the embodiment of Fig. 10 of Kazala. Both the inner layer of Fig. 11 and the comfort layer of Fig. 10 seek to improve the comfort of the patient and avoid skin irritation. Therefore, this modification is a simple substitution of one known material (a nonwoven, from Fig. 10) for another material (a drape, from Fig. 11) where both materials are expected to obtain the same predictable results (improving the comfort of the patient by reducing irritation). As such, one of ordinary skill in the art would have found this simple substitution obvious.
Regarding Claim 11, Kazala is silent whether the interface seal is formed from a sealing material having a hardness in the range of 70-80 Shore (type OO).

Regarding Claim 12, Kazala is silent whether the interface seal has a thickness Tsr that is in the range 0.7 – 1.25 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kazala to have the interface seal thickness be in the range of 0.7 – 1.25 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 
Regarding Claim 14, Kazala is silent whether the interface seal has a thickness Tsr, the second sealing member has a thickness Tsm, and the ratio of Tsr/Tsm is in the range of about 2.7 to 7.0.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kazala to have the interface seal and second sealing member have thicknesses that result in a ratio of about 2.7 to about 7.0 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kazala would not operate differently with the interface seal and second sealing member thicknesses necessary to achieve the claimed ratio and the device would function appropriately with the thicknesses necessary to achieve the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply that the ratio of the .
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazala et al (US 2009/0299341) in view of Jaeb et al (US 2009/0227969).
Regarding Claim 9, Kazala is silent whether the interface seal comprises a sealing ring.
Jaeb teaches a wound dressing, thus being in the same field of endeavor, with a sealing ring (seal layer 222, Fig. 3; ¶ [0053] indicates the seal layer can be circular which indicates it can be ring shaped). The sealing ring of Jaeb prevents reduced pressure from leaking out of the dressing and also helps maintain any wrinkles in the drape that were formed upon application (¶ [0051]).
Therefore, it would have been obvious to modify the interface seal of Kazala to comprise a sealing ring, as taught by Jaeb (Fig. 3). The sealing ring helps prevent leakage of reduced pressure from the dressing and also helps maintain any wrinkles in the drape that were formed upon application, which improves the comfort to the patient (as motivated by Jaeb ¶ [0051]).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazala et al (US 2009/0299341) in view of Jonn et al (US 2006/0009099).
Regarding Claim 17, the embodiment of Fig. 11 of Kazala is silent whether the dressing bolster comprises at least two discrete members placed with abutting edges and wherein the interface seal comprises at least two discrete members that have coalesced to form an integral member.

Therefore, it would have been obvious to modify the bolster of Fig. 11 of Kazala to comprise at least two discrete members placed with abutting edges, as taught by Fig. 10 of Kazala. This modification improves the comfort of the user by allowing for a breathable layer near the skin and a non-breathable layer near the drape to prevent leakage (as motivated by Kazala ¶ [0071]).
Kazala is silent whether the interface seal comprises at least two discrete members that have coalesced to form an integral member.
Jonn teaches a wound dressing, thus being in the same field of endeavor, where discrete dots of adhesive are applied to the flexible wound dressing material to adhere the dressing to the patient’s skin (¶ [0065]). These dots are flowable and will flow to form a continuous coating, especially when pressed against the patient’s skin to apply the dressing to the skin (¶ [0065]). This reduces the amount of adhesive that needs to be applied to the dressing, since the adhesive will flow and coalesce into one continuous layer.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,335,320. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely use different language to claim the layer under the dressing bolster. The instant claims use the language “an interface layer” to describe the layer under the dressing bolster while the patented claims use the language “a comfort layer”. Additionally, the patented claims require that the sealing ring is disposed on and directly coupled to at least a portion of the second, inward-facing side of the comfort layer. In contrast, the instant claims only require that the sealing ring be disposed on at least a portion of the second, inward-facing side of the interface layer. Since the patented claims are more specific (representing a species), they read on the broader instant claim (representing a genus).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781